t c memo united_states tax_court cal interiors incorporated et al petitioners v commissioner of internal revenue respondent docket nos filed date edward b simpson and john gigounas for petitioners andrew r moore for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine the following federal_income_tax deficiencies and accuracy-related_penalties under sec_6662 cases of the following petitioners are consolidated herewith s c dent corporation docket no gary and dolores beecher docket no cal interiors inc docket no fiscal_year ended deficiency sec_6662 date dollar_figure dollar_figure s c dent corp docket no fiscal_year ended deficiency sec_6662 date dollar_figure dollar_figure cal interiors inc docket no fiscal_year ended deficiency sec_6662 date dollar_figure dollar_figure date big_number dollar_figure gary dolores beecher docket no year deficiency sec_6662 dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure the cases resulting from these petitions are now before us consolidated for purposes of trial briefing and opinion following concessions by the parties we are left to decide whether the recharacterization rule_of sec_1_469-2 income_tax regs is valid as applied to net_income realized by gary and dolores beecher collectively the beechers on the rental of space in their home to two wholly owned c corporations collectively the corporations the beechers materially participated in the business activities of the corporations we hold that the recharacterization rule_of the regulations is valid unless otherwise stated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact many facts were stipulated we incorporate herein by this reference the parties’ stipulation of facts and the exhibits submitted therewith we find the stipulated facts accordingly the beechers are husband and wife and they resided in woodside california when their petition was filed with the court the principal_place_of_business of the other two petitioners ie the corporations also was in woodside california when their petitions were filed cal interiors inc is a c_corporation wholly owned by gary beecher its business is the repair of automobile interiors s c dent corp is a c_corporation wholly owned by dolores beecher its business is the removal of dents from automobiles both of the beechers work full time in the businesses of the corporations and each corporation’s business office office is located in the beechers’ home the corporations pay rent to the beechers for use of the space in which the office is located on their and federal_income_tax returns the beechers reported the income and expenses of six rental properties for the respective years the net_income of one of these properties ie the office was reported as dollar_figure dollar_figure and dollar_figure each of the other five rental properties reported a net_loss such that the combined losses of the five properties in each year exceeded the net_income from the office opinion respondent determined that the beechers’ net_income from their rental of the office was nonpassive_income under the recharacterization rule_of sec_1_469-2 income_tax regs because the beechers materially participated in the business activity of the lessees ie the corporations thus respondent determined the net_income from the office could not be offset by any of the losses from the other rental properties petitioners do not dispute respondent’s determination that the recharacterization rule on its face treats the net_income from the office as nonpassive nor do they dispute respondent’s determination that the recharacterization rule on its face as applied to them precludes them from offsetting the net_income of the recharacterization rule_of sec_1_469-2 income_tax regs provides f property rented to a nonpassive activity an amount of the taxpayer’s gross rental_activity income for the taxable_year from an item of property equal to the net rental_activity income for the year from that item of property is treated as not from a passive_activity if the property-- i is rented for use in a trade_or_business activity in which the taxpayer materially participates within the meaning of sec_1_469-5t for the taxable_year the office by the net losses from the other rental properties petitioners’ sole argument is that the recharacterization rule is invalid for two reasons first petitioners assert the recharacterization rule is arbitrary capricious and contrary to the statute second petitioners assert the recharacterization rule improperly negates their bona_fide business_purpose for renting the office to the corporations we disagree with petitioners’ argument that the recharacterization rule is invalid as to the first assertion petitioners note correctly that this court has declared the recharacterization rule valid see 114_tc_366 court-reviewed affd 279_f3d_547 7th cir 111_tc_215 shaw v commissioner tcmemo_2002_35 sidell v commissioner tcmemo_1999_301 affd 225_f3d_103 1st cir connor v commissioner tcmemo_1999_185 affd 218_f3d_733 7th cir petitioners also note correctly that so have three court sec_3 although the court in 114_tc_366 affd 279_f3d_547 7th cir was split as to whether the taxpayers qualified under sec_1_469-11 income_tax regs for transitional relief from application of the recharacterization rule id pincite beghe j concurring in part and dissenting in part the court held unanimously that the recharacterization rule is a valid regulation id here petitioners challenge only the validity of the recharacterization rule because their years in issue are and they make no claim to transitional relief under sec_1_469-11 income_tax regs only taxable years beginning before date qualify for transitional relief under that section id of appeals namely the first fifth and seventh see 279_f3d_547 7th cir affg 114_tc_366 225_f3d_103 1st cir affg tcmemo_1999_301 218_f3d_733 7th cir affg tcmemo_1999_185 191_f3d_599 5th cir according to petitioners all of these cases were wrongly decided for the reasons argued by the taxpayers there we disagree given the detailed and exhaustive analysis set forth in those cases in rejection of the arguments made by the taxpayers there we see no need to repeat that analysis herein suffice it to say that the recharacterization rule_of sec_1_469-2 income_tax regs is a legislative_regulation that was properly promulgated by the secretary pursuant in part to the specific grant of authority stated in sec_469 that allows him to prescribe all necessary or appropriate regulations to carry out the provisions of sec_469 including regulations defining the terms activity and material_participation sec_469 and requiring net_income or gain from a passive_activity to be treated as not from a passive_activity sec_469 we also disagree with petitioners’ second assertion first from a factual point of view we are unable to agree with petitioners that the instant case is distinguishable from the cases cited above whereas petitioners state on brief that here unlike there it is crystal clear that the rental_activity was not contrived as a tax_shelter they have directed us to no evidence in support of that statement nor have they directed us to any evidence to support their related statement on brief that the rental of the office served a bona_fide business_purpose in that it was reasonable that cal interiors and s c dent should pay a fair rental for the office space given that the beecher’s sic spent their personal funds to construct office space contrary to petitioners’ belief the taxpayers in those other cases also presumably used their personal funds to purchase the property that was the subject of the rentals there moreover from a legal point of view we read nothing in the statute or in the legislative_history thereunder that would require the secretary to condition the recharacterization rule on the absence of a bona_fide purpose for a self-rental such as we have here in fact we and the courts of appeals that have considered the validity of the recharacterization rule have read the statute and the underlying legislative_history to support a contrary conclusion that the secretary was authorized by congress to apply the recharacterization rule to all self-rentals in which there is material_participation by the taxpayer as we stated in krukowski v commissioner supra pincite the recharacterization rule is tied directly to the following passage set forth by the conferees in their report as to the secretary’s regulatory authority under sec_469 regulatory authority of treasury in defining non-passive income --the conferees believe that clarification is desirable regarding the regulatory authority provided to the treasury with regard to the definition of income that is treated as portfolio_income or as otherwise not arising from a passive_activity the conferees intend that this authority be exercised to protect the underlying purpose of the passive loss provision ie preventing the sheltering of positive_income_sources through the use of tax losses derived from passive business activities examples where the exercise of such authority may if the secretary so determines be appropriate include the following related_party leases or sub-leases with respect to property used in a business activity that have the effect of reducing active business income and creating passive_income h conf rept vol ii at ii-147 1986_3_cb_1 as the court_of_appeals for the first circuit stated in sidell v commissioner f 3d pincite the authority given to the secretary as illustrated by the statutory text is quite broad the statute empowers him to promulgate any regulations that he deems necessary or appropriate to further the goals of sec_469 importantly this includes the explicit power to treat what normally would be passive_income as nonpassive if he believes that such a shift is warranted as the court_of_appeals for the fifth circuit stated in fransen v united_states supra pincite here the parties dispute the scope of passive_activity the irs may treat as non-passive the point of uncertainty lies with the word other in sec_469 the fransens suggest that other refers to activity not elsewhere defined in sec_469 as passive grammatically however the more persuasive reading of the provision is that a regulation may treat any kind of passive_activity as non-passive the phrase or other appears to refer back to limited_partnership and thus to include any passive_activity other than a limited_partnership the legislative_history supports this view it provides examples of situations in which the secretary may treat activities defined as passive under sec_469 including rental_activity as non-passive the report includes these examples as illustrations rather than as an exclusive list see h_r conf_rep no pincite reprinted in u s c c a n the fransens suggest that the regulation defeats the statutory purpose of privileging rental income the statute however does not seek to privilege rental income by generally classifying it as passive instead the purpose animating the statute is to foreclose tax_shelters see staff of the joint comm on taxation general explanation of the tax_reform_act_of_1986 99th cong pincite j comm print in most cases a classification of income as passive achieves this result tellingly professional real_estate lessors sought and obtained an exception from the passive designation in the amendments because a non-passive classification would be more favorable to them see sec_469 scott p greiner the real_estate professional’s tax relief act of colo law in some cases however the opposite is true the treatment of income as passive may create a shelter opportunity the inclusion of sec_469 allows for such situations by granting the irs the authority to treat income as non-passive see h_r conf_rep no pincite reprinted in u s c c a n here the irs identified self-rentals as such a case and promulgated the regulation at issue see also connor v commissioner f 3d pincite the purpose of the passive_activity_loss regulations is to assess accurately whether a taxpayer is involved in the active_management of a trade_or_business in such a fashion that passive_activity treatment would be inaccurate although petitioners observe correctly that both the legislature and the judiciary have referred to the combating of tax_shelters as one of the reasons for the enactment of sec_469 we unlike petitioners do not read that term to require a finding of a specific intent to reduce taxes instead we read that term plainly in the context of the setting at hand to include any transaction that but for the recharacterization rule would allow taxpayers to use passive losses to offset rental income received from a wholly owned business in which they actively participate we hold once again that the recharacterization rule is valid in so doing we have considered all of petitioners’ arguments for a contrary holding and to the extent not discussed above find those arguments to be without merit or irrelevant to reflect the foregoing an appropriate order will be issued
